Citation Nr: 1028639	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for service-connected disc narrowing at C3-4 and C4-5, 
with bulging at C4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to March 
1996.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared for a hearing with an RO Decision Review 
Officer in April 1997, and a hearing with the undersigned in 
Washington, DC in July 2004.  Transcripts of those hearings are 
associated with the claims file.  

A July 1996 RO rating decision granted service connection for 
herniated disc at 
C4-5 with muscle spasm and headaches, and assigned the disability 
a 20 percent rating, effective March 9, 1996.  After a March 1998 
remand by the Board, the RO increased the Veteran's rating to 
40 percent in September 1998, reclassifying his disability as 
disc narrowing at C3-4 and C4-5, with disc bulging at C4-5, 
effective March 9, 1996.  The RO also, per the Board's remand 
instructions, separately assigned a noncompensable (zero percent) 
evaluation for the Veteran's service-connected headaches, 
effective March 9, 1996.  

A May 2002 rating decision reduced the Veteran's evaluation for 
the cervical spine disability to 20 percent.  By decision in 
December 2004, the Board restored the Veteran's 40 percent 
evaluation.  This decision also remanded the claim for additional 
development.  The requested development was completed, and the 
case was returned to the Board for further appellate action.

In April 2007, the Board denied the claims for higher ratings for 
the cervical spine disability and headaches.  The Veteran 
appealed the portion of the decision denying a higher initial 
rating for the cervical spine disability, and in June 2009, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion to remand that portion of the appeal to 
the Board.


FINDING OF FACT

The Veteran's cervical spine disability is productive of pain, 
tenderness, spasm, and paresthesias, which is comparable to 
pronounced intervertebral disc syndrome; ankylosis of the spine 
and residuals of fractured vertebra are not shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent for 
service-connected disc narrowing at C3-4 and C4-5, with bulging 
at C4-5 have been more nearly approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2004 letter, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for a higher initial rating, as well as 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  The 
claim was last readjudicated in January 2006.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for a cervical 
spine disability.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2009).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service- connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, and hearing testimony.

As discussed above the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

Multiple diagnostic codes could be used to evaluate the Veteran's 
cervical spine disability.  Notably, the regulations relevant to 
rating intervertebral disc disease were revised in September 
2002, and the regulations relevant to rating spinal disabilities 
were revised in September 2003.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Given the 
length that this case has been on appeal, the current and former 
diagnostic codes are for consideration.  

To warrant an initial rating in excess of 40 percent under the 
former criteria, the evidence would need to show certain 
residuals of fractured vertebra; ankylosis of the spine; or 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 to 5295 (2002).

To warrant an initial rating in excess of 40 percent under the 
current criteria, the evidence would need to show unfavorable 
ankylosis of the entire spine (100 percent).  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.  A 60 percent rating would also be warranted with evidence 
of incapacitating episodes (a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) having a 
total duration of at least 6 weeks during a 12 month period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  The highest rating 
available under the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 
5243) is 60 percent.  Id.  Separate rating(s) for neurological 
manifestations could also be awarded if the initial rating is 
based solely on orthopedic manifestations.  See Note 1, 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine; 38 C.F.R. § 4.14 (2009) (the evaluation of the same 
disability under various diagnoses is to be avoided). 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, a January 1996 treatment record indicates the 
Veteran's cervical pain is severe.  The June 1996 VA examination 
shows that the Veteran had significant palpable cervical neck 
pain, and severe limited range of motion of the neck.  The 
examiner diagnosed status post herniated C4/C5 disc with chronic 
pain and paresthesias.  On the May 1998 VA examination, the 
Veteran described his back pain as persistent.  An examination 
revealed tenderness to palpation overlying the paraspinal 
regions.  A motor examination was 4/5 overlying C5.  The examiner 
diagnosed severe musculoskeletal paraspinal cervical spasm.  

The June 2000 VA examination demonstrates tenderness to palpation 
of the paraspinal regions from C4 to C7.  Some slight paraspinal 
spasms were noted.  During the November 2002 VA examination, the 
examiner described severe tenderness to palpation about any 
aspect of the neck.  The Veteran had dramatically decreased range 
of motion, which was limited by pain.  He had 5/5 strength of all 
major muscle groups of the upper extremities.  Sensation was 
globally decreased in the left upper extremity in the C5 through 
T1 distribution, but was intact to light touch throughout.   On 
the December 2005 VA examination, the Veteran had severe 
limitation of motion f the cervical spine.  He had a radicular 
pain distribution in the left upper extremity covering the C6-C7 
area.  There was associated sensory decrease to light touch, but 
not to pinprick, vibration or proprioception in that region.  
Essentially, these findings show that the Veteran's disability is 
productive of at least severe symptomatology that is persistent 
in nature.  

Given these findings, the Board finds that the Veteran's service-
connected cervical spine disability more nearly approximates the 
criteria for a 60 percent rating under the former Diagnostic Code 
5293; that is, pronounced intervertebral disc syndrome with 
persistent symptoms.  Thus, a 60 percent initial rating is 
warranted for this disability.  

To warrant an initial rating in excess of 60 percent, the 
evidence would need to show ankylosis of the spine or certain 
residuals of a fractured vertebra.  On examination the Veteran 
has motion of the spine, albeit limited motion, even when 
considering the effects of pain and functional loss after 
repetition.  Testing, such as magnetic resonance imaging (MRI) 
and X-rays, has not shown any fixation of the spine or residuals 
of fractured vertebra, and neither has been diagnosed by medical 
professionals.  For these reasons, an initial rating in excess of 
60 percent is not warranted at any time for the Veteran's 
cervical spine disability.

Likewise, separate rating(s) for neurological manifestations is 
not warranted in this case.  The initial 60 percent rating here 
considers both the orthopedic and neurological manifestations of 
the Veteran's disability.  If a separate rating were assigned, 
the neurological manifestations would be considered twice, which 
is strictly prohibited by regulation.  See 38 C.F.R. § 4.14.  

The Board has also considered whether the Veteran's cervical 
spine disability presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case there are no 
exceptional or unusual factors with regard to the Veteran's 
cervical spine disability.  The threshold factor for extra-
schedular consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.






	
      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial 60 percent disability rating, but no 
higher, is granted for service-connected disc narrowing at C3-4 
and C4-5, with bulging at C4-5, subject to the applicable laws 
and regulations governing the payment of monetary benefits.




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


